
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.7


Date

Name
Address
City, State

Dear                 :

        I am pleased to inform you that you are eligible to participate in the
Triumph Long Term Incentive Plan for fiscal                        . Under this
plan you are receiving an award with the potential to earn
$                        in long term incentive compensation for
the                        fiscal year. This award value is equivalent
to                        % of your [base salary]. The award, if earned (as
described below) provides for the potential receipt of shares of restricted
stock granted under Triumph Group's 2004 Stock Incentive Plan (equal to
                        % of the award value) and cash (equal
to                        % of the award value). The number of shares of
restricted stock to be issued if the award is earned will be based upon the
Triumph Group stock price at the time the Compensation and Management
Development Committee of the Board (the "Committee") determines that the award
has been earned.

        This award will be earned by you if Triumph achieves [performance
metric] of                                    for
fiscal                        , [provided that the Committee may, in its sole
discretion, reduce or eliminate this award if [your company] [Triumph Group]
does not report positive operating income for fiscal                         ].
The determination as to whether the award is earned will be made by the
Committee within 90 days after the end of fiscal                        . If
earned, the award will be subject to forfeiture restrictions and will "vest" and
become payable to you on                        
            ,                        , at which time you will receive the cash
portion of the award and the shares, fully released from all forfeiture
restrictions, as long as you remain employed by Triumph or one of its affiliates
through that vesting date.

        If you have any questions about this award, please
contact                                    at Corporate
(                                    ).

        Thank you for your efforts and your contribution to the success of
Triumph Group, Inc.

Sincerely,

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.7

